The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in Claim Set filed 2/23/2021.
Herein, claims 1-10 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al (Biomimetic Polymers Responsive to a Biological Signaling Molecule: Nitric Oxide Triggered Reversible Self-assembly of Single Macromolecular Chains into Nanoparticles, Angew. Chem. Int. Ed. 2014, 53, 7779 –7784) [Davis] in view of Greenberg et al (USP 5767103) [Greenberg] and Peterson et al (WO0216453) [Peterson].
Regarding claim 1, 5 and 7-9,
Davis teaches a nitric oxide (NO) responsive monomers (NAPMA and APUEMA) (i.e., acrylamide monomers) containing o-phenylenediamine functional groups have been polymerized, e.g., 


    PNG
    media_image1.png
    276
    383
    media_image1.png
    Greyscale

Scheme 2 on page 7781 illustrates the polyacrylamide type copolymer that is sensitive to nitric oxide (NO) as taught by Davis, wherein nitric oxide (NO) is trapped by the o-phenylenediamine functional groups.
Therefore, the teachings of Davis make prima facie obvious a nitric oxide-sensitive acrylamide-based polymer, as claimed.
Davis differs from the claims in that the document does not teach the nitric oxide-sensitive acrylamide-based polymer provided in a pharmaceutical composition or a hydrogel for preventing or treating an inflammatory disease.
However, Greenberg and Peterson, as a whole, cure the deficiencies.

	Peterson teaches biocompatible polyacrylamide hydrogels cross-linked with methylene-bis-acrylamide for treatment of arthritis, wherein the polyacrylamide hydrogel does not have cytotoxic effect on human fibroblasts, is non-toxic, non-carcinogenic, non-allergenic, non-mutagenic, and resistant to enzymatic and microbiological degradation, wherein the polyacrylamide hydrogel is used for alleviation or prevention of symptoms associated with arthritis  (p.1, lns.1-11; p.2, lns.10-34; p.6, lns.,4-11; p.33, lns.19-34; p.35, lns.1-10; entire document). Furthermore, Peterson teaches that the hydrogel is useful as an injectable (Abstract; p.2, lns.31-35; p.3; lns.4-11; See entire document). 

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable 
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Davis, Greenberg and Peterson, as a whole.  
Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (Biomimetic Polymers Responsive to a Biological Signaling Molecule: Nitric Oxide Triggered Reversible Self-assembly of Single Macromolecular Chains into Nanoparticles, Angew. Chem. Int. Ed. 2014, 53, 7779 –7784) [Davis] in view of Greenberg et al (USP 5767103) [Greenberg] and Peterson et al (WO0216453) [Peterson] as applied to claims 1, 5 and 7-9 above and further in view of O’Connor et al (USP 7022313) [O’Connor].
The teachings of Davis, Greenberg and Peterson, as a whole, are described above.  
Davis, Greenberg and Peterson differ from the claims in that the documents do not teach that a nano-sized hydrogel or pharmaceutical composition thereof wherein the hydrogel is made 
However, O’Connor cures the deficiency. 
	O’Connor teaches a hydrogel particle formulation wherein pharmacologically-active agents can be associated with hydrogel particles for transdermal particle injection into a subject, particularly a human, comprising particles of about 0.1 micron (about 100 nanometer) (Abstarct; col.2, lns.38-48).
O’Connor teaches a particulate medicament consisting essentially of a hydrogel loaded with an antigen
can be used as a vaccine for delivery to a subject by particle injection (col.3, lns.23-29; See entire document). O’Connor teaches that an advantage of the present invention that hydrogel particles (i.e., 100 nm) can be used as carrier systems for pharmacologically active guest agents, thereby facilitating high-velocity particle injection delivery performance of such agents. Since release of the guest agent will typically be dependent upon factors such as: degradation of the hydrogel matrix, numerous delivery profiles can be readily tailored for each guest agent. In addition, the methods for loading preformed hydrogel beads with a guest substance allows for presizing of the hydrogel carriers prior to loading of expensive active ingredients, thus avoiding possible loss of such agent upon typical particle sizing operations (col.3, lns.30-45; See entire 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to provide nano-sized hydrogel particles on the order of 100 nm or pharmaceutical compositions thereof wherein the hydrogels comprise polyacrylamide type polymers, e.g. NAPMA and APUEMA), containing o-phenylenediamine functional groups, wherein the hydrogel particles comprise nitric oxide (NO) responsive monomers and further comprise biologically active compounds, wherein the nano-sized hydrogel particles are suitable for injection into a subject that are used to treat inflammatory disease such as rheumatoid arthritis in view of the teachings of Davis, Greenberg, Peterson and O’Connor, as a whole, having a reasonable expectation of success. 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of 

Conclusions
Claims 2-4 are deemed free of the cited art.
Claims 1 and 5-10 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626